In an action, inter alia, for replevin, the plaintiff appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), entered May 9, 2003, which, among other things, denied its motion for an order of seizure, and granted the defendants’ cross motion to stay the action and to compel arbitration.
Ordered that the order is affirmed, with costs.
Since the plaintiff failed to satisfy its burden of establishing *587“both a likelihood of success in the action and the absence of a valid defense” (Zweng v Thompson, 283 AD2d 641 [2001], quoting Orix Credit Alliance v Grace Indus., 232 AD2d 537 [1996]; CPLR 7102 [d]) to its claim, the Supreme Court properly denied its motion for an order of seizure. Moreover, since the arbitration clauses contained in the parties’ agreements are unambiguous, encompassing all disputes relating to the commercial relationship of the parties, the Supreme Court properly determined that the matter should proceed to arbitration (see Matter of Board of Educ. of Deer Park Union Free School Dist. v Deer Park Teachers Assn., 50 NY2d 1011, 1012 [1980]).
The plaintiffs remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.